DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 9-10) in the Applicant Arguments/Remarks Made in an Amendment filed 2/28/22, the prior office action filed 11/26/21, and the claim language below.
Claim 15 recites a charging method, comprising: charging by a power conversion circuit, a battery in a first charging mode, wherein the battery comprises a positive end and a negative end, wherein the negative end of the battery is grounded, wherein a control signal time sequence in the first charging mode comprises a first time period and a second time period, wherein the power conversion circuit is configured to be operated in a first circuit structure in the first charging mode, wherein in the first circuit structure, during the first time period of the first charging mode, the charging method comprises: switching on a connection between a first end of a capacitor and an input power supply; switching on a connection between a second end of the capacitor and the positive end of the battery; switching off a connection between the first end of the capacitor and the positive end of the battery; and switching off a connection between the second end of the capacitor and a ground, wherein in the first circuit structure, during the second time period of the first charging mode, the charging method comprises: 
Claim 23 recites a charging apparatus, comprising: a power conversion circuit to be implemented in a charging method comprising charging, by the power conversion circuit, a battery in a first charging mode, wherein the battery comprises a positive end and a negative end, wherein the negative end of the battery is grounded, wherein a control signal time sequence in the first charging mode comprises a first time period and a second time period, and wherein the power conversion circuit is configured to be operated in a first circuit structure in the first charging mode, an input/output port; and an information collection and signal control circuit coupled to the power conversion circuit and the input/output port, wherein in the first circuit structure, during the first time period of the first charging mode, the charging method comprises: switching on a connection between a first end of a capacitor and an input power supply; switching on a connection between a second end of the capacitor and the positive end of the battery; switching off a connection between the first end of the capacitor and the positive end of the battery; and switching off a connection between the second end of the capacitor and a ground, wherein in the first circuit structure, during the second time period of the first charging mode, the charging method comprises: switching off the connection between the first end of the capacitor and the input power supply; switching on the connection between 
Claim 25 recites a charging system, comprising: a charging apparatus; and a power adapter configured to convert an external power supply into an input power supply required by the charging apparatus, wherein the charging apparatus comprises: a power conversion circuit to be implemented in a charging method comprising charging, by the power conversion circuit, a battery in a first charging mode, wherein the battery comprises a positive end and a negative end, wherein the negative end of the battery is grounded, wherein a control signal time sequence in the first charging mode comprises a first time period and a second time period, and wherein the power conversion circuit is configured to be operated in a first circuit structure in the first charging mode; an input/output port; and an information collection and signal control circuit coupled to the power conversion circuit and the input/output port, wherein in the first circuit structure, during the first time period of the first charging mode, the charging method comprises: switching on a connection between a first end of a capacitor and the input power supply; switching on a connection between a second end of the capacitor and the positive end of the battery; switching off a connection between the first end of the capacitor and the positive end of the battery; and switching off a connection between the second end of the capacitor and a ground, wherein in the first circuit structure, during the second time period of the first charging mode, the charging method comprises: switching off the connection between 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859